PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On November 30, 1978, The Florida Bar filed its Petition alleging:
“1. On April 5, 1978, the Eleventh Judicial Circuit Grievance Committee “K” filed its report with The Florida Bar finding probable cause in case number 11K78M78. In that report, the committee took notice that respondent had been convicted of willfully and knowingly failing to file an income tax return for the year 1971.
“2. On April 7, 1978, MILTON E. GRUSMARK executed a conditional guilty plea in which he admitted that he failed to file an income tax return for 1971. The conditional plea is attached as Exhibit “A”.
“3. On November 16, 1978, the Board of Governors of The Florida Bar approved the conditional guilty plea for consent judgment.”
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent Milton E. Grusmark, is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set *440forth above. The publication of this Opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $50.00 are hereby taxed against the Respondent.
It is so ordered.
BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.
ENGLAND, C. J., dissents.